Title: [Benjamin Franklin?] to ——, 6 January 1756
From: Franklin, Benjamin
To: ——


[Reading, January 6, 1756]
Jacob Levan, Esq; was sent by us to hear the Particulars of the Affair at Gnadenhutten, and fearing to go alone, sent Fifty-six Men over the Mountains on Saturday Evening, and on Sunday followed them with seventeen more. As soon as they got to the Top of the Hill, they saw all the white People running up, and the Indians running on one Side of them, firing and killing them fast; upon which Levan did all he could to persuade our People to return with his seventeen fresh Men; but they were so terrified, tho’ not more than fifteen or twenty Indians, that no Arguments were sufficient to prevail till they got all together to a House, which the Enemy beset, and a hot Firing ensued on both Sides, in which he saw seven Indians killed, and one much wounded. Upon this the Enemy fled off a little, and two young Fellows stepped out and scalped two of them, but were again attacked, and had not Time to scalp the others; and not knowing the Number of the Enemy, they all rushed out together, and came off, some to this Place, and have brought us the two Scalps, and one Indian Gun, with a Tower Lock on it. They say the People are so elated with this Success, that 150 Men, under G. Custard, are gone over the Mountain to attack the Indians, and to scalp the others if not removed, tho’ they are undoubtedly dead. We had eleven white People killed, and nine dangerously wounded, one of whom behaved extraordinary well. The Commissioners intend to give these Persons a considerable Present for their Encouragement, and I believe it will have a very good Effect.
